REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: obtaining at least one image of a face of a user using a camera located on a device; generating one or more first feature vectors from the at least one image, wherein the first feature vectors represent one or more facial features of the face in the at least one image; determining a pose of the face of the user and one or more muscle activations of the face in the at least one image based on the first feature vectors; generating a three-dimensional model of the user’s face based on the pose and muscle activations of the face determined from the first feature vectors; defining one or more localized locations of interest on the 3D model of the user’s face; for each of the localized locations of interest, generating second feature vectors from the at least one image, wherein the second feature vectors are generated at locations in the at least one image that correspond to the localized locations of interest on the 3D model based on a projection of the 3D model onto the at least one image; and refining the 3D model by refining pose and muscle activations for the face using the second feature vectors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616